Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In reply to the Non-Final Office Action mailed on 9/20/2021, the Applicant has filed a response on 12/20/2021 amending claims 1 and 17. No claim has been added or cancelled. Claims 7-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the image that is going to be displayed" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-6 and 11-16, these claims are rejected based on their dependency on claim 1.

	Appropriate corrections are required. The claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (US 2017/0018234).

Regarding claim 1, as best understood, Na discloses a display apparatus comprising: 
a display panel configured to display an image based on input image data (see display panel 110 in Fig. 1; para[0043]; para[0052]; para[0063]); 
a gate driver configured to output a gate signal to the display panel (see gate driver 140 in Fig. 1; para[0043]; para[0053]; para[0062]);
see data driver 150 in Fig. 1; para[0043]; para[0052]-para[0053]; para[0063]); and 
a driving controller configured to control an operation of the gate driver and an operation of the data driver (see timing controller 130 in Figs. 1-2; para[0043]; para[0053]; para[0061]; para[0067]), to determine a driving mode of the display apparatus to one of a normal driving mode and a low frequency driving mode based on the input image data (see Abstract; para[0010]; para[0023]; para[0051]; para[0053]; para[0056]; para[0067]-para[0071]; see Figs. 1-2; in the timing controller 130, “The signal receiving unit 131 receives the image signals R, G, and B and the control signal CS”, wherein “The control signal CS includes an information signal INF for indicating whether the image signals of the current frame are for the still images or for the moving images”, and based on control signal CS, the timing controller 130 determines a driving mode to drive the driving part at a first frequency when input image signals are moving images (claimed normal driving mode), and another driving mode to drive the driving part at a second frequency lower than the first frequency when input image signals are still images (claimed low frequency driving mode)), and to determine a driving frequency of the display panel based on the input image data (para[0010]; para[0023]; para[0051]; para[0056]; para[0071]-para[0073]; see Figs. 1-2; “When the information signal ), 
wherein the driving controller is configured to determine the driving frequency of the display panel using a flicker value varied according to a grayscale value of the input image data corresponding to the image that is going to be displayed and a luminance setting value (para[0010]; para[0013]; para[0015]-para[0022]; para[0048]-para[0060]; para[0069]-para[0070];  para[0073]- para[0078]; para[0083]; para[0090]-para[0095]; para[0100]; para[0104]-para[0112]; see Figs. 1-3 and 5-6; “The system board 120 provides image signals R, G, and B, and control signals CS to the timing controller 130”; “The timing controller 130 generates… a backlight control signal BCS in response to the control signal CS”; “The backlight control signal BCS is a control signal for driving the backlight 170 based on a dimming method”; “A driving technique based on the dimming method is used to control an amount of light of the backlight 170 corresponding to (e.g., in consideration of) luminance of an image to reduce power consumption”; “When the display panel 110 displays the moving image in which the image is updated during every frame, the timing controller 130 drives the display panel 110 at a first frequency”; “When the display panel 110 displays the still image in which the ).

Regarding claim 2, as best understood, Na discloses all the claim limitations as applied above (see claim 1). In addition, Na discloses the driving controller comprises: a static image determiner configured to determine whether the input image data is a static image or a video image, and to generate a flag representing whether the input image data is the static image or the video image (para[0069]; see in Fig. 2, signal receiving unit 131 generating “information signal INF for indicating whether the image signals of the current frame are for the still images or for the moving images”); a flicker lookup table configured to store the flicker value (see Figs. 2-3; para[0090]; “The first operation unit 1332 includes a first look-up table LUT1”; “The flicker indexes corresponding to gradation values (e.g., gray levels) according to the reference frequency are stored in the first look-up table LUT1”); and a driving frequency determiner configured to determine the normal driving mode and the low frequency driving mode based on the flag (para[0068]; para[0071]-para[0072]; see frequency setting unit 133 in Fig. 2; “When the information signal INF corresponds to the ) and to determine the driving frequency of the display panel using the flicker lookup table (see Figs. 2-3; para[0060]; para[0090]-para[0095]; para[0104]-para[0112];  in the frequency setting unit 133, “The first operation unit 1332 provides the flicker indexes F1 of the segment blocks BLK to the second operation unit 1333”; “The second operation unit 1333 provides the flicker indexes FI' of the segment blocks to which the dimming index is applied to the frequency calculation unit 1334”; “The frequency calculation unit 1334 provides the second frequency value F2 to the second clock signal generation unit 1335”; “the display apparatus 100 according to an embodiment of the present invention may determine the desired driving frequency for displaying the still image on the basis of the flicker index FI and the dimming index DI to prevent or reduce the flicker phenomenon, and to reduce the power consumption”).

Regarding claim 3, as best understood, Na discloses all the claim limitations as applied above (see claim 2). In addition, Na discloses the flicker lookup table is configured to store the grayscale value of the input image data and the flicker value for determining the driving frequency of the display panel and corresponding to the grayscale value (para[0087]; para[0089]-para[0091]; see Figs. 2-6; “The flicker ).

Regarding claim 4, as best understood, Na discloses all the claim limitations as applied above (see claim 3). In addition, Na discloses the driving controller further comprises:
a luminance determiner configured to determine whether or not the luminance setting value is equal to a default luminance setting value (para[0100]-para[0104]; see in Fig. 3 “second operation unit 1333 receives the dimming index DI of the backlight control signal BCS”; “The reduction rate of the flicker index is set such that the flicker index becomes lower as the dimming indexes become lower”; “the flicker indexes FI of the segment blocks BLK that is determined by the first operation unit 1332 correspond to the dimming index of 100%”; “Since the backlight 170 is driven based on the dimming method, the flicker index may be determined when the reduction rate of the flicker index according to a reduction rate of luminance is applied to the flicker indexes FI”; “The second operation unit 1333 applies the reduction rate of the flicker index corresponding to the dimming index DI to the flicker indexes FI of ); and
a flicker lookup table converter configured to convert the flicker lookup table when the luminance setting value is different from the default luminance setting value (para[0095]-para[0105]; when the second operation unit 1333 determines that the diming index is less than the dimming index of 100%, it “determines the reduction rate of the flicker index corresponding to the dimming index DI by using the second look-up table LUT2”; “The second operation unit 1333 determines flicker indexes FI' to which the dimming index DI is applied, such that the flicker indexes FI of the segment blocks BLK is multiplied by the reduction rate of the flicker index corresponding to the dimming index DI”).

Regarding claim 5, as best understood, Na discloses all the claim limitations as applied above (see claim 4). In addition, Na discloses the flicker lookup table converter is configured to determine first boundary grayscale values where the flicker value changes, to determine first boundary luminances corresponding to the first boundary grayscale values for the default luminance setting value, and to determine second boundary grayscale values converted from the first boundary grayscale values according to a ratio see Figs. 3-4; para[0095]-para[0105]; since “the flicker indexes FI of the segment blocks BLK that is determined by the first operation unit 1332 correspond to the dimming index of 100%”, “the backlight 170 is driven based on the dimming method”, the flicker index is “determined when the reduction rate of the flicker index according to a reduction rate of luminance is applied to the flicker indexes FI”, and “The second operation unit 1333 applies the reduction rate [[from the default 100%]] of the flicker index corresponding to the dimming index DI to the flicker indexes FI of the segment blocks BLK by using the second look-up table LUT2”, thus, first boundary grayscale values where the flicker value changes are determined to determine corresponding first boundary luminances for the dimming index of 100%, to determine second boundary grayscale values converted from the first boundary grayscale values according to a ratio between the dimming index of 100% and the dimming index DI to generate a converted flicker lookup table which is converted from LUT1; “The second operation unit 1333 determines flicker indexes FI' to which the dimming index DI is applied, such that the flicker indexes FI of the segment blocks BLK is multiplied by the reduction rate of the flicker index corresponding to the dimming index DI”).

claim 11, as best understood, Na discloses all the claim limitations as applied above (see claim 1). In addition, Na discloses the luminance setting value represents a maximum luminance of the image displayed on the display panel (para[0048]; para[0051]-para[0055]; para[0069]; para[0074]; “A driving technique based on the dimming method is used to control an amount of light of the backlight 170 corresponding to (e.g., in consideration of) luminance of an image”; since “The dimming index DI refers to a dimming value that is defined as a driving rate of the backlight” and is proportional to the luminance of the image, by definition of a diming value/signal, it corresponds to a maximum luminance of the image displayed based on input image data signals).

Regarding claim 12, as best understood, Na discloses all the claim limitations as applied above (see claim 1). In addition, Na discloses a host configured to output the input image data and the luminance setting value to the driving controller (para[0048]; para[0051]-para[0055]; para[0065];  para[0069]; para[0074]; see system board 120 in Fig. 1 as the claimed host, based on the broadest reasonable interpretation of the claimed limitations; “The system board 120 provides image signals R, G, and B, and control signals CS to the timing controller 130”; “The timing controller 130 generates… BCS in response to the control signal CS”; “The timing controller 130 analyzes the image signals R, G, and B [[and clearly corresponding luminance]] to generate the backlight control signal BCS”; “The backlight control signal BCS ).

Regarding claim 13, as best understood, Na discloses all the claim limitations as applied above (see claim 12). In addition, Na discloses the driving controller is configured to determine the driving mode of the display apparatus to be the normal driving mode in response to the driving controller not receiving the luminance setting value from the host (para[0071]-para[0077]; para[0115]; see Figs. 1-3 and 7; “When the information signal INF corresponds to the moving image, the frequency setting unit 133 outputs a first clock signal CK1 having the first frequency”; “The dimming index DI is provided to the second frequency selection unit FS2 of the frequency setting unit 133” “When the information signal INF corresponds to the still image” such that “the frequency setting unit 133 outputs a second clock signal CK2 having the second frequency”; thus, when input image signals are moving images, dimming index DI indirectly ).

Regarding claims 17-19, these claims are analogous to claims 1 and 4-5, respectively, except they are method claims (see also para[0003], para[0009], Fig. 7 and corresponding paragraphs of Na), and therefore are rejected for the same reasons as claims 1 and 4-5 above, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Na et al. (US 2017/0018234).

claim 6, as best understood, Na discloses all the claim limitations as applied above (see claim 5). In addition, Na discloses the second boundary grayscale value ng, the first boundary luminance ol, the luminance setting value ml, a maximum grayscale value mg and a gamma value gm (para[0095]-para[0105]; e.g., “Referring to FIG. 6, the backlight 170 has the luminance of about 400 nits when the dimming value is about 100%”; “When the dimming value is about 75%, the luminance of the backlight 170 is set to about 300 nits, and when the dimming value is about 37.5%, the luminance of the backlight 170 is set to about 150 nits”; “When the dimming value is about 75% at about 128 gradations (e.g., gray level equal to or substantially equal to 128), the flicker index is reduced by about 0.7 times when compared to that when the dimming value is about 100%”; “When the dimming value is about 37.5% at about the 128 gradations, the flicker index is reduced by about 0.55 times when compared to that when the dimming value is 100””; see Figs. 5-6; e.g. see different gray levels ng, first boundary luminance ol of about 400 nits when the dimming value is about 100%, the luminance setting value ml as either 300 nit or 150 when  the dimming value is about 75% and 37.5%, respectively, a maximum grayscale value mg of 256, and clearly a corresponding associated standard gamma value gm).  Even though Na does not appear to expressly disclose when the second boundary grayscale value is ng, the first boundary luminance is ol, the luminance setting value is ml, a maximum grayscale value is mg and a gamma value is gm, ol=(ng/mg)gm *ml , this relationship would have been an obvious .

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Na et al. (US 2017/0018234), in view of Ka et al. (US 2018/0006099).

Regarding claim 14, as best understood, Na discloses all the claim limitations as applied above (see claim 1). However, Na does not appear to expressly disclose the display panel comprises a switching element of a first type and a switching element of a second type different from the first type.
Ka discloses a display panel comprises a switching element of a first type and a switching element of a second type different from the first type (see e.g. in Fig. 4 M1, M2, M6 and M7 are LTPS p-type thin film transistors, and M3, M4 and M5 are oxide semiconductor n-type thin film transistors; para[0052]; para[0060]; para[0062]; para[0071]-para[0072]; para [0083]; para[0085]; para[0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Na’s invention, with the teachings in Ka’s invention, to have the display panel comprises a switching element of a first type and a switching element of a second type different from the first para[0060]; para[0062]; para[0071]-para[0072]; para[0087]).

Regarding claim 16, as best understood, Na and Ka disclose all the claim limitations as applied above (see claim 14). In addition, Ka discloses the switching element of the first type is a polysilicon thin film transistor and a P-type transistor, and wherein the switching element of the second type is an oxide thin film transistor and an N-type transistor (see e.g. in Fig. 4 M1, M2, M6 and M7 are LTPS p-type thin film transistors, and M3, M4 and M5 are oxide semiconductor n-type thin film transistors; para[0052]; para[0060]; para[0062]; para[0071]-para[0072]; para [0083]; para[0085]; para[0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the switching element of the first type is a polysilicon thin film transistor and a P-type transistor, and wherein the switching element of the second type is an oxide thin film transistor and an N-type transistor, as taught by Ka in the combination, for the advantage of pixel circuit that reduces leakage current from a gate electrode of a driving transistor and reduces leakage current supplied to an initialization power supply from an anode electrode of an organic light emitting diode para[0060]; para[0062]; para[0071]-para[0072]; para[0087]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Na et al. (US 2017/0018234), in view of Ka et al. (US 2018/0006099), as applied to claim 14 above, and further in view of Lee et al. (US 2017/0092178).

Regarding claim 15, as best understood, Na and Ka disclose all the claim limitations as applied above (see claim 14). However, Na and Ka do not appear to expressly disclose the driving controller is configured to determine a driving frequency of the switching element of the first type to a first driving frequency and a driving frequency of the switching element of the second type to a second driving frequency less than the first driving frequency in the low frequency driving mode, and wherein the driving controller is configured to determine the driving frequency of the switching element of the first type to the first driving frequency and the driving frequency of the switching element of the second type to the first driving frequency in the normal driving mode.
Lee discloses a driving controller is configured to determine a driving frequency of a switching element of a first type to a first driving frequency (para[0047]-para[0048]; para[0059]; para[0067]-para[0068]; see Figs. 1-3; switching elements TFTs ST1-ST3, which can be “a polycrystalline silicon transistor, an oxide transistors, or a combination thereof”; e.g. a switching element of a first type may be driven ) and a driving frequency of a switching element of a second type to a second driving frequency less than the first driving frequency in a low frequency driving mode (para[0047]-para[0048]; para[0059]; para[0067]-para[0068]; see Figs. 1-3; switching elements TFTs ST1-ST3, which can be “a polycrystalline silicon transistor, an oxide transistors, or a combination thereof”; e.g. a switching element of a second type may be driven in low-speed driving mode, where the driving frequency in low-speed driving mode is less than driving frequency of a normal driving mode), and wherein the driving controller is configured to determine the driving frequency of the switching element of the first type to the first driving frequency (para[0047]-para[0048]; para[0059]; para[0067]-para[0068]; see Figs. 1-3; switching elements TFTs ST1-ST3, which can be “a polycrystalline silicon transistor, an oxide transistors, or a combination thereof”; e.g. the switching element of the first type may be driven with the driving frequency in the normal driving mode) and the driving frequency of the switching element of the second type to the first driving frequency in a normal driving mode (para[0047]-para[0048]; para[0059]; para[0067]-para[0068]; see Figs. 1-3; switching elements TFTs ST1-ST3, which can be “a polycrystalline silicon transistor, an oxide transistors, or a combination thereof”; e.g. the switching element of the second type may be driven with the driving frequency in the normal driving mode).
para[0048]; para[0068]).

Response to Arguments

Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive. 

Regarding claim 1 (and similar claim 17), the Applicant argues on page 9 of the Remarks that “to the extent Na considers a “flicker index,” it appears to do so in the context of image signals from a previous frame, rather than with respect to image data corresponding to an image that is going to be displayed”. Newly added limitations have now been treated on the merits, and the rejection has been amended in the same fashion as the amended claims. As shown in the above rejection, Na discloses the driving controller is configured to determine the driving frequency of the display panel using a flicker value varied according to a grayscale value of the input image data corresponding to the image that is going to be displayed and a luminance setting value (para[0010]; para[0013]; para[0015]-para[0022]; para[0048]-para[0060]; para[0069]-para[0070];  para[0073]- para[0078]; the timing controller 130 may set the second frequency according to a value obtained by applying a reduction rate of the flicker index corresponding to the dimming index of the backlight 170 to the flicker indexes of the image signals of the previous frame”; “The frequency setting unit 133 and a second frequency selection unit (e.g., a second frequency selector) FS2 that is activated in response to the information signal INF corresponding to the still image”; “The backlight control signal BCS includes a dimming index DI”; “as the luminance of the backlight increases, the driving rate of the backlight increases, and thus, the dimming index increases”; “As the luminance of the backlight decreases, the driving rate of the backlight decreases, and thus, the dimming index decreases”; “When the information signal INF corresponds to the moving image, the data outputting unit 134 synchronizes the signal with the first clock signal CK1 having the first frequency to output the image data DATAs”; “When the information signal INF corresponds to the still image,… the image signals F.sup.-1(R, G, and B) of the previous frame that is stored in the frame memory 132 are provided to the data outputting unit 134”; “The data outputting unit 134 converts the image signals F.sup.-1(R, G, and B) of the previous frame that are provided from the frame memory 132 to the image data DATAs, and synchronizes the converted image data with the second clock signal CK2 having the second frequency to output the image data DATAs”; in Fig. 3, “The flicker indexes corresponding to gradation values (e.g., gray levels) according to the reference frequency are stored in the ).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623